Mr. Justice Farmer, dissenting: I think the giving of appellee’s instruction set out in the foregoing opinion was reversible error. Appellee was a minor and the suit was brought by his next friend, who was his father. At the time of the trial in the court below he was eighteen years old. The declaration charged that the plaintiff had been permanently injured in the discharge of his daily duties. The instruction told the jury, if they found for the plaintiff, in estimating his damages it was proper for the jury to consider the effect of the injury upon plaintiff’s ability to labor, and that in assessing the damages they should take into consideration the elements of damages alleged in the declaration. Under this instruction the jury might well understand it was proper to allow compensation for loss of time. Plaintiff’s father was entitled to his services during his minority, and would have a right of action in his own name for damages resulting from the loss of those services. If the instruction authorized a recovery in this suit for loss of time, which it seems to me the jury would Understand it did, it was prejudicial error to give it.